Citation Nr: 0826080	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-34 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the reduction in evaluation from 100 percent to 
20 percent for residuals of prostrate cancer, effective 
October 1, 2006, was proper.

2.  Whether the reduction in evaluation from 20 percent to 10 
percent for residuals of prostate cancer, effective April 1, 
2007, was proper.

3.  Whether the discontinuation of entitlement to special 
monthly compensation based on housebound status, effective 
October 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from November 1967 to August 1969, to include a 
tour of combat duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which implemented a reduction in 
schedular evaluation for residuals of prostate cancer, from 
100 percent to 20 percent effective October 1, 2006.  

The veteran timely perfected an appeal of the reduction, and 
during development of evidence in connection with that 
appeal, the RO issued a second rating decision in November 
2007 further reducing the evaluation from 20 percent to 10 
percent, effective April 1, 2007.  The veteran has not 
expressly disagreed with this action, but in light of his 
clear intent to continue the appeal regarding the initial 
reduction, and the RO's issuance of a supplemental statement 
of the case (SSOC) in November 2007 addressing the reduction 
to 10 percent, the Board finds that both actions are part and 
parcel of the same reduction action currently on appeal.


FINDINGS OF FACT

1.  By way of a June 2005 rating decision, the RO granted 
service connection for prostate cancer, rated 100 percent 
effective from April 3, 2005.

2.  In June 2005, the veteran completed radiation therapy for 
treatment of prostate cancer.

3.  In April 2006, the RO issued a rating decision which 
proposed to reduce the evaluation of prostate cancer from 100 
percent to 20 percent, based on current residuals; the RO 
notified the veteran of the contemplated action, and the 
reasons therefore, and informed him of his right to submit 
additional evidence and to appear at a hearing.

4.  In July 2006, the RO issued a rating decision 
implementing the proposed reduction in evaluation, effective 
October 1, 2006.  As of that date, the veteran's prostate 
cancer had not recurred, was not manifested by renal 
dysfunction, was not manifested by voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials that needed to be changed two times per day or 
more, and did not result in nocturia more than 4 times a 
night or daytime voiding intervals of one hour or less.

5.  In November 2007, the RO issued a rating decision further 
reducing the evaluation of residuals of prostate cancer from 
20 percent to 10 percent, effective April 1, 2007.  As of 
that date, the prostate cancer had not returned, was not 
manifested by renal dysfunction, was not manifested by 
voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials, and did not result in 
nocturia more than twice or a daytime voiding interval of 
less than two hours.

6.  Effective October 1, 2006, the veteran's service 
connected disabilities are post traumatic stress disorder 
rated 50 percent, right should shrapnel wound rated 20 
percent, type II diabetes mellitus rated 20 percent, and 
prostate cancer rated 20 percent; he does not have a single 
service connected disability rated 100 percent disabling.




CONCLUSIONS OF LAW

1.  The reduction in the evaluation for residuals of prostate 
cancer, from 100 to 20 percent effective October 1, 2006, was 
not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.7, 4.115a, 
4.115b, Diagnostic Code 7528 (2007).

2.  The reduction in the evaluation for residuals of prostate 
cancer, from 20 percent to 10 percent effective April 1, 
2007, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.500, 4.1, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2007).

3.  The discontinuance of entitlement to special monthly 
compensation based on housebound status effective October 1, 
2006, was proper.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
3.350(i) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The duty to notify under the VCAA is triggered by the receipt 
of a claim.  In the case of a reduction, there has been no 
claim, and the duty is therefore not applicable.  Moreover, 
the Board notes that the regulation governing reduction, 
38 C.F.R. § 3.105(e), contains its own notice provisions and 
procedures.  The VCAA is not applicable where the law 
governing the matter in question does so.  Barger v. 
Principi, 16 Vet. App. 132 (2002).

The Board finds that VA has complied with the notice 
procedures of § 3.105(e), and has provided adequate notice 
even under the VCAA if it were applicable.  The May 2006 
notification letter to the veteran and the accompanying April 
2006 proposed rating decision detailed the proposed actions, 
provided notice of the applicable evaluation criteria, 
described the types of evidence which would be helpful in 
avoiding the proposed reduction, and informed him of the 
right to request a hearing on the matter.  The October 2006 
SOC discussed the respective duties and obligations of VA and 
the veteran is obtaining such evidence.  The veteran has 
demonstrated his actual knowledge of the applicable law and 
regulations in his argument and discussion.  The issues on 
appeal were readjudicated in a November 2007 SSOC.  It is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as any error did not affect the 
essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While 
here the process of reduction was not initiated by a claim 
for benefits, in disputing the proposed action and then 
initiating an appeal for regarding such, the veteran has 
triggered VA's duty to assist.

The Board finds that that the duty to assist provisions of 
the VCAA have been satisfied.  The veteran has been afforded 
a VA examination, and VA has obtained complete VA treatment 
reports.  Neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Propriety of Reduction

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Malignancies of the genitourinary system, which includes 
cancer of the prostate, are evaluated under Diagnostic Code 
7528.  The rating schedule provides that a 100 percent 
evaluation is assigned during periods of active disease, and 
for six months following the end of therapeutic treatment.  
If there has been no recurrence or metastasis of the cancer, 
the disability is rated according to the predominant 
residuals.

Here, the veteran's treatment for prostate cancer involved 
radiation therapy.  He last received radiation on June 21, 
2005, as demonstrated by VA treatment records.  Those records 
confirm that although the veteran continued to be monitored 
fro recurrence or metastasis of the cancer until August 2007, 
actual therapeutic treatment ceased in June 2005.  It was at 
that point that the six month time period for assignment of 
the total evaluation began.  Further, there is no showing of 
a recurrence or spreading of the cancer, nor does the veteran 
allege that either has occurred.  The veteran was eligible 
for evaluation for residuals of prostate cancer, therefore, 
as of December 21, 2005.

A March 2006 VA outpatient treatment note reveals that the 
veteran reported nocturia two to three times a night, but 
denied frequent daytime urination.  He stated that he drank a 
lot of water at night.  The provider commented that the 
veteran's urinary pattern was good, and opined that the 
nocturia was likely the result of excessive fluid intake.  
"...[H]e knows he can drink less and probably wake less."  
Leakage or dribbling was also denied.

The veteran was scheduled for a VA examination in April 2006, 
well outside the six month total evaluation period, to 
evaluate the current residuals of his prostate cancer.  At 
that time, laboratory tests showed no renal dysfunction.  The 
veteran stated that since his radiation therapy, he had 
increased urinary frequency by day and nocturia three to four 
times each night.  He also stated that he drank large amounts 
of liquid due to dry mouth, but insisted that his urination 
was not related to the fluid intake.  The examiner opined 
that the urinary symptoms of urgency, frequency, and nocturia 
may be partly due to dry mouth and polydipsia.

In his September 2006 notice of disagreement, the veteran 
stated that he awakened at least five times a night to 
urinate, and urinated every hour during the day.  On his 
substantive appeal received in November 2006, the veteran 
stated that he had nocturia six or more times a night and had 
a daytime frequency interval of 30 to 40 minutes.

VA treatment records from September 2006 to August 2007 
reveal that the urinary pattern remained good, with no sign 
or symptom of recurrent cancer.  In September 2006, the 
veteran reported a single instance of nocturia nightly and 
denied daytime frequency.  In March 2007, he stated that his 
daytime urinary frequency was within normal limits and he had 
nocturia once or twice a night.  The same report was made in 
August 2007.

There is a clear conflict between the veteran's reported 
residuals in treatment and his statements to the rating 
board.  The Board finds that his statements to medical 
providers are the more credible, as they are made when 
motivated by presenting the most accurate picture possible of 
his symptoms in order to obtain the most effective and 
appropriate treatment.  Statements to adjudicators, however, 
may be colored by the competing interest in financial gain.

The credible evidence of record establishes that no greater 
than a 20 percent evaluation was warranted as of March 2006, 
the date of a VA treatment note showing nocturia two to three 
times a night.  This was confirmed in an April 2006 VA 
examination report.  The Board notes that the medical 
providers in both these instances attribute a large portion 
of the veteran's urinary complaints to his polydipsia, which 
is unrelated to prostate cancer; the assigned 20 percent 
evaluation resolves all doubt in favor of the veteran.

Further reduction to a 10 percent evaluation is also 
warranted based on the credible evidence of record, as the 
veteran's reports to his treating providers show definite, 
sustained improvement in nocturia and daytime frequency.

Both schedular reductions were factually proper in light of 
the credible evidence of record.  The propriety of the 
assigned effective dates of the reductions is discussed 
below.

Special Monthly Compensation Entitlement

Here, the veteran was granted entitlement to special monthly 
compensation based on housebound status from April 3, 2005.  
Discontinuance of entitlement was proposed in April 2006 at 
the same time as the schedular reduction of the prostate 
cancer evaluation was proposed.  The discontinuance was 
implemented in a July 2006 rating decision, with notification 
to the veteran in August 2006.

Special monthly compensation based on housebound status can 
be awarded on either of two grounds.  In addition to a 
showing of a single service connected disability rated 100 
percent, the veteran can be factually found to be 
substantially confined to his dwelling and the immediate 
premises, or the veteran can have additional service 
connected disabilities independently ratable as a combined 60 
percent disabling.  The threshold eligibility factor is 
having a single service connected disability evaluated 100 
percent disabling.  

Here, the grant of housebound status was based on the 
schedular 100 percent evaluation for prostate cancer.  Above, 
the Bound noted that reduction from that level was 
appropriate under the rating schedule.  No other service 
connected disability is rated 100 percent.  The veteran is 
therefore not basically eligible for special monthly 
compensation based on house bound status.  The effective date 
of this discontinuance is discussed below.

Effective Dates of Reduction and Discontinuance

Regulations provide due process protections to the veteran 
before any reduction may be affected.  Specifically, the 
veteran must be informed of the proposed action and then 
provided a 60 day period in which to dispute the proposed 
action.  No action to reduce may be taken prior to expiration 
of that time.  Further, if a veteran requests a hearing on 
the proposed action within 30 days of the notice, final 
reduction may not occur until after the hearing is held.  
Reduction is effective an additional 60 days from the date of 
the rating decision implementing the reduction.  Importantly, 
these provisions are applicable only where "...the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made...."  38 C.F.R. 
§ 3.105(e).  Where the actual payment to the veteran would 
not be reduced by the action, the 60 day due process periods 
are not applicable, and reduction may be implemented 
immediately, effective from the date on which the facts 
support the new evaluation.  38 C.F.R. § 3.500.

Here, the initial reduction in evaluation for residuals of 
prostate cancer and the resultant discontinuance of 
entitlement to special monthly compensation based on 
housebound status would result in an overall reduction in 
payment of the compensation benefits being received by the 
veteran.  The due process provisions of 38 C.F.R. § 3.105(e) 
therefore apply; the veteran was provided a proposed rating 
decision and full notice of the action in May 2006 
correspondence.  He did not request a hearing, and so final 
action could be taken at any time after July 2, 2006, the end 
of the 60 day period.  The rating decision implementing the 
proposal was issued July 26, 2006, and the veteran was 
notified of such on August 3, 2006.   The due process 
requirements of 38 C.F.R. § 3.105(e) with respect to the 
initial 60 day due process period are met.

They are not, however, met with respect to the second 60 day 
period.  Although the rating decision implementing the 
reduction is dated in July 2006, the notification to the 
veteran is dated in August 2006.  It is the date of 
notification which begins the counting of the second 60 day 
period.  That period expired on October 3, 2006, and the 
regulations mandate that the reduction be made effective the 
last day of the month in which the period expires, or October 
31, 2006.   38 C.F.R. § 3.105(e).  The reduced, 20 percent 
evaluation is properly assigned from November 1, 2006, the 
following day.  To that extent only, the appeal is granted.

As was discussed above, entitlement to special monthly 
compensation based on housebound status is dependent on the 
total disability evaluation for prostate cancer.  As that 
single 100 percent service connected evaluation was properly 
effective until November 1, 2006, and the veteran's other 
service connected disabilities remain independently evaluated 
as combined 60 percent or more, entitlement to special 
monthly compensation based on housebound status is also 
extended to November 1, 2006.  As of that date, basic 
eligibility is not found.

With regard to the reduction in evaluation of residuals of 
prostate cancer from 20 percent to 10 percent, the provisions 
of 38 C.F.R. § 3.105(e) do not apply, as at the time of that 
reduction, there was no change in the amount of compensation 
payments actually being received.  The veteran was, and 
continues to be, paid at the 100 percent level due to 
assignment of a total disability rating based on individual 
unemployability (TDIU), and there was no resultant change in 
his special monthly compensation entitlement.

The reduction may therefore be effectuated without providing 
the initial proposal or either of the two 60 day due process 
periods.  Assignment of the effective date of the reduction 
is governed by 38 C.F.R. § 3.500, which states that the 
reduction will be in accordance with the facts found.  
Although the evidence of record shows that the criteria for 
no greater than a 10 percent evaluation were met as early as 
September 2006, this is in conflict with the due process 
protections of 38 C.F.R. § 3.105(e).  That regulation does 
not allow reduction to a 20 percent evaluation prior to 
November 1, 2006, and so it would be incorrect to assign a 
yet more reduced evaluation prior to that date.  Therefore, 
an effective date reflecting the first day of the month 
following the next medical evidence showing continued 
entitlement at the 10 percent level is properly assigned.  No 
revision in the effective date of reduction to 10 percent for 
residuals of prostate cancer is warranted.


ORDER

Reduction of evaluation from 100 percent to 20 percent for 
residuals of prostate cancer was proper, from the revised 
effective date of November 1, 2006.  To this extent only the 
benefit sought on appeal is granted.

Reduction of evaluation from 20 percent to 10 percent for 
residuals of prostate cancer from April 1, 2007.  The benefit 
sought on appeal is denied.

Discontinuance of entitlement to special monthly compensation 
based on housebound status was proper, from the revised 
effective date on November 1, 2006.  To this extent only the 
benefit sought on appeal is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


